Title: From Thomas Jefferson to William Short, 4 May 1787
From: Jefferson, Thomas
To: Short, William



Dear Sir
Marseilles May 4. 1787.

I received last night at Aix your favors of April 4. 6. and 24. by which I perceive that M. de Crevecoeur goes by the present packet and leaves Paris the 7th. I must therefore beg the favor of you to dispatch the inclosed letter to Mr. Jay by a courier in the instant of receiving this to M. de Crevecoeur if he shall have left Paris. The courier must go day and night rather than run any risk of not getting to Havre before the packet sails. Having been just able to finish my letter to Mr. Jay in time for this day’s post, I must refer writing to you more lengthily to a future post. I took the liberty in my letter of May 1. from Nice, of desiring you to have future letters sent to me to Nantes, poste restante. I am with sentiments of pure & sincere esteem, Dear Sir your affectionate friend & servant,

Th: Jefferson

